17 N.Y.3d 790 (2011)
952 N.E.2d 1085
929 N.Y.S.2d 89
2011 NY Slip Op 77013
In the Matter of WILLIAM C.B., an Infant.
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
JUDY B., Appellant.
Motion No: 2011-540
Court of Appeals of New York.
Submitted May 23, 2011.
Decided June 30, 2011.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Family Court's order terminating appellant's parental rights, denied; motion for leave to appeal otherwise dismissed upon the ground that the other Appellate Division order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.